BbowN, J\,
dissenting: I see no error committed upon the trial of the issue as to damages. If there was error in submitting the issue as to contributory negligence, that issue should be set aside and judgment directed for the plaintiff for the sum assessed under the issue as to damages.
There are cases in our Eeports against railroad companies where the findings upon issues of negligence and contributory negligence have been set aside and new trials awarded upon those issues when the finding as to damages was left standing. Therefore, I see no reason why this issue of contributory negligence should not be eliminated and judgment rendered for the $50 damage assessed.